Citation Nr: 1730582	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits.  


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel







INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  The Appellant is the Veteran's adult son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision issued by the VA RO.

This appeal was previously before the Board in May 2015, when it remanded the Appellant's claim pending the disposition of other issues potentially relevant to the Appellant's claim.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Appellant's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran became permanently and totally disabled on March 3, 2009, which is the effective date for eligibility to DEA.  

2.  The Appellant was 31 years old on March 3, 2009.


CONCLUSION OF LAW

The Appellant is not entitled to DEA benefits.  38  U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts in this case are not in dispute, and the Appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions of the VCAA are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

A veteran's child is generally eligible for DEA benefits beginning on the child's 18th birthday and continuing until the child's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  In this case, the Veteran became totally and permanently disabled as a result of service-connected disability on March 3, 2009, when the Appellant was 31 years old.  The Appellant reached his 26th birthday before the effective date of the Veteran's total and permanent disability, and the Appellant is thus ineligible for DEA benefits.  

In conclusion, there is no legal basis upon which to grant entitlement to DEA benefits.  Accordingly, the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases such as this, where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.





ORDER

Basic eligibility for DEA benefits is denied.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


